Title: To Benjamin Franklin from Dumas, 11 September 1778
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
Lahaie 11e 7bre 1778
J’ai eu l’honneur de vous écrire deux Lettres particulieres, du 3 et du 8, et deux autres à LL. EE. Messrs. les Plenipts. en commun, du 4 et du 9 de ce mois. Notre ami me dit hier, qu’il avoit reçu une réponse du Marchd. qui est revenu d’Aix-la-Chapelle à Amst., par laquelle il lui marquoit que Mr. L. lui avoit caché la Négociation qui est présentement entre les mains de Messrs. Horneca, Fizeaux & Comp., et domiciliée dans cette Maison au nom des XIII Etats-Unis; mais qu’il lui avoit fait voir qu’il étoit Commissionaire du Congrès. Sur les questions que notre Ami m’a faites là-dessus, je lui ai répondu candidement, que je ne savois pas de quelle nature étoit la Commission de Mr. L., qu’il étoit possible qu’elle fût directement du Congrès, pour quelque objet particulier; mais que, si elle n’étoit pas subordonnée à l’hon. Commission Plénip. établie à Paris, je ne concevois pas qu’il fût possible de supposer, qu’elle s’etendît jusqu’à croiser celle-ci, nuire à ses opérations, ou lui être égale en tout et par-tout. Il m’a demandé si Mr. L. ignoroit donc la Négociation des Etats-Unis? J’ai répondu que non.
Pour ne vous laisser, Monsieur, aucun éclaircissement à desirer sur ma propre correspondance avec Mr. L., je crois devoir vous dire, que je m’y suis borné à lui rendre les services particuliers qu’il me demandoit, avec le même bon coeur avec lequel ils sont voués à tous les Américains unis, que dans sa Lettre de Francfort, du 4 Avril dernier, il m’a dit You will be so good as to avoid mentioning any thing about me to any person whatever, et que je me suis conformé à ses desirs, tant qu’il m’a paru qu’il ne s’agissoit que de ses propres affaires: que par sa derniere, du 27 Août, il me dit, Should you have occasion to write to me at Paris, you may put yr. Letter under cover to Mr. Grand as formerly, only desiring, under the direction to me, that the Letter may not be delivered into any hands, but my own; ce que je ferai, si le cas l’exige, si vous ne m’avertissez point qu’il y a quelque inconvénient à cela, et tant que je vous saurai persuadé, Monsieur, que le service des Etats-Unis, l’approbation et la protection du Congrès et votre affection pour moi, ont et auront toujours la préférence chez moi sur toute autre liaison: car c’est véritablement que je vous respecte et aime, Monsieur, Votre très humble et très obeissant serviteur
Dumas


P.S. Je viens de chez notre ami.
Le Marchand, non content de lui avoir écrit, est venu luimême lui apporter une Déclaration de Mr. L. en réponse à celle que le Marchd. lui avoit remise de la part de notre ami, et pour lui garantir à son tour les bonnes dispositions réciproques des Etats-Unis, et les vôtres, Messieurs, notre ami lui a répété, qu’il avoit à sa porte ce qu’il cherchoit loin; qu’il pouvoit contracter des premiers pour tout ce qu’il voudroit avec la Maison où se trouvoit domiciliée la Négociation et qu’il en étoit averti, et invité à cela, comme de la part de Messrs. les Plénipotentiaires, par une personne suffisamment qualifiée à pouvoir le faire: ce dont le Marchd. a témoigné être fort content, et résolu de s’adresser de la part de notre Ami à Messrs. H.F. & C.
J’oubliois, Monsieur, de vous dire encore, que par Lettre de Vienne du 30e. May, Mr. L. m’avoit demandé s’il y auroit moyen d’emprunter pour l’Etat de Virginie un million de Livres de France; que pour lui complaire, je consultai làdessus Sir G. Gd et une autre maison amie; et qu’en réponse je l’ai averti qu’une telle négociation ne pourroit se faire présentement, sans porter coup à celle qu’il savoit. Comme depuis ce temps il ne m’en a plus parlé, j’ai supposé qu’il n’y pensoit plus.
NB. Le g–– F–– sait, et par consequent a vu tout ceci.
[Illegible] a Son Exc. M. le D. Franklin M.P. des E.U. de l’A.

 
Addressed: à Son Excellence / Monsieur le Dr. Franklin, Esqr. / Ministre Plénipotentiaire des Etats unis de l’Amérique / en mains propres / à Paris
Endorsed: Dumas Sept 11. 78
